COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  COREY LAMOND HILL,                              §
                                                                  No. 08-19-00013-CR
                    Appellant,                    §
                                                                    Appeal from the
  v.                                              §
                                                                  371st District Court
  THE STATE OF TEXAS,                             §
                                                                of Tarrant County, Texas
                    Appellee.                     §
                                                                    (TC# 1546785D)
                                                  §


                                 MEMORANDUM OPINION

        With no punishment recommendation from the State, Appellant openly pleaded guilty to

third-degree-felony family-violence assault with a prior conviction and pleaded true to the repeat-

offender enhancement, subjecting him to second-degree felony punishment for his offense. See

TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(A) (defining the third-degree-felony offense of

family-violence assault with a prior conviction); see also TEX. PENAL CODE ANN. §§ 12.42(a)

(providing for second-degree-felony punishment on a felony of the third degree if it is shown at

trial that the defendant has previously been finally convicted of a felony other than a state jail

felony); 12.33(a), (b) (providing a second-degree-felony punishment range of any term not more

than 20 years or less than 2 years and a fine not to exceed $10,000). After a sentencing hearing at
which Appellant testified and at which his pre-sentence investigation report was admitted, the trial

court found Appellant guilty, found the enhancement allegation to be true, and sentenced Appellant

to 10-years’ confinement. We affirm.1

                                             FRIVOLOUS APPEAL

           Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review. Kelly v. State, 436 S.W.3d 313, 318-20 (Tex. Crim. App. 2014)

(setting forth duties of counsel). Counsel also provided Appellant with a motion for pro se access

to the appellate record. Appellant has not filed a pro se brief.

           After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. We grant appellate counsel’s motion to withdraw in accordance with Anders

v. California, and we affirm the trial court’s judgment.



1
    We hear this case on transfer from the Second Court of Appeals in Fort Worth. See TEX. R. APP. P. 41.3.
                                                           2
                                             GINA M. PALAFOX, Justice
August 19, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  3